ONG CHENG GUAN
134 Pasir Ris St. 11, #08-261
Singapore  510134




September 7, 2010


Nexgen Petroleum Corp.
2808 Cowan Circle
Las Vegas, NV  89107


Attention: Mr. Hsien Loong Wong, CEO


Dear Sir:


Re:
Settlement and Conversion of US$510,000 debt owing from Nexgen Petroleum Corp.
to Ong Cheng Guan



I hereby agree to the settlement of the US$510,000 debt owed to me from Nexgen
Petroleum Cop. (the “Company”) in exchange for the conversion of such debt into
3,000,000 shares of common stock of the Company at a conversion price of $0.17
per share.


If the foregoing is satisfactory, please indicate your agreement by executing a
copy of this letter where indicated below and returning an originally signed
copy to the undersigned on or before September 14, 2010.


I appreciate your prompt response and action in settling the above matter.


Yours truly,



         
/s/ Ong Cheng Guan
   
 
 
ONG CHENG GUAN
   
 
 



The above terms and conditions are acknowledged and agreed to this 8th day of
September, 2010.




NEXGEN PETROLEUM CORP.
per:
 

         
/s/ Hsien Loong Wong
   
 
 
(Authorized Signatory)
   
 
 

 
 
 

--------------------------------------------------------------------------------

 